                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES − GENERAL


 Case No. 2:18−cv−03851−DSF−SS                      Date    11/1/2018

 Title        ANTHONY GOLDEN V. LAS CORONAS GRILL, INC. ET AL

                                DALE S. FISCHER, UNITED STATES DISTRICT
 Present:      The Honorable
                               JUDGE
                  Renee Fisher                        Not Present
                  Deputy Clerk                       Court Reporter

         Attorneys Present for Plaintiffs:          Attorneys Present for Defendants:
                  Not Present                                 Not Present

Proceedings:        (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL
                    FOR LACK OF PROSECUTION

       Absent a showing of good cause, an action must be dismissed without prejudice
 if the summons and complaint are not served on a defendant within 90 days after the
 complaint is filed. Fed. R. Civ. Proc. 4(m). Generally, defendants must answer the
 complaint within 21 days after service (60 days if the defendant is the United States).
 Fed. R. Civ. Proc. 12(a)(1).
      In the present case, it appears that one or more of these time periods has not
 been met. Accordingly, the Court, on its own motion, orders plaintiff(s) to show
 cause in writing on or before Monday, November 16, 2018, why this action should
 not be dismissed as to the applicable defendant(s) for lack of prosecution. Pursuant to
 Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this matter is
 appropriate for submission without oral argument. The Order to Show Cause will
 stand submitted on that date.
       Filing of the following on or before the date indicated above will constitute a
 satisfactory response to the Order to Show Cause:
              Proofs of service of summons and complaint on all defendants for whom
              such documents have not yet been filed;
              An appearance by all defendants who have been served or an application
              for entry of default pursuant to Rule 55(a) of the Federal Rules of Civil
              Procedure;
         XX A request that the clerk enter default judgment or motion for entry of
            default judgment pursuant to Rule 55(b) of the Federal Rules of Civil
            Procedure.
 IT IS SO ORDERED.
                                                            Initials of Deputy Clerk: rfi

CV−90 (10/08)                        CIVIL MINUTES−GENERAL                           Page 1 of 1
